DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6, 7, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocuzza et al. (US Pub No. 2016/0300462).
	Regarding claim 1, Cocuzza teaches an apparatus, comprising:
a thermal display module configured to create a thermal pattern discerned by a user (See abstract and [0047]), wherein
the thermal display module comprises a plurality of thermoelectric modules, each of which are configured to cool or heat a pixel plate in close proximity to a user’s skin (See abstract and [0047]), and
wherein the cooling or heating of each of the thermoelectric modules create the thermal pattern discernable by the user (See abstract, [0047], and [0049]).
Regarding claim 4, Cocuzza teaches the thermally conductive substrate is affixed to a body of the person, allowing the person to discern surroundings near the person according to the cooling or the heating of each of the thermoelectric modules (See [0037]). 
Regarding claim 5, Cocuzza teaches the plurality of thermoelectric modules are situated in an array format ((See Fig. 4-6 and [0046]-[0047]).
Regarding claim 11, Cocuzza teaches apparatus, comprising:
a thermal conductive substrate configured to create a thermal pattern discerned by a user (See abstract and [0047]), 
wherein the thermal conductive substrate comprising an array of individually- control thermal modules (See abstract and [0047]),
an array of individually controlled thermal modules (See Fig. 4-6 and [0046]-[0047]).
each of the modules comprises a thermal pixel element and the thermal pixel element is heated or cooled depending on current flow to create a two-dimensional thermal pattern discernable by the user (See abstract and [0047]).
Regarding claim 13, Cocuzza teaches each of the modules comprises a plurality of thermoelectric elements sandwiched between an upper thermally- conductive, electrically insulating pixel plate and a lower thermally-conductive electrical insulator heat sink plate (See Fig. 3). 
Regarding claim 14, Cocuzza teaches each of the plurality of thermoelectric elements are composed of a pair of p- and n-type semiconductors electrically connected in series using a plurality of electrical conductors (See [0013]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cocuzza and Gallo as applied to claims 1 and 11, and further in view of Stark et al. (US Pub No. 2013/0087180).
Regarding claims 2 and 12, Cocuzza does not explicitly teach the thermally conductive heat sink substrate is a flexible substrate.
Stark teaches the thermally conductive heat sink substrate is a flexible substrate (See [0024]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Cocuzza’s device to include Stark’s substrate for greater durability to deal with internal stresses and wear. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 3, Cocuzza does not explicitly teach the flexible substrate is a flexible copper substrate.
Stark teaches the flexible substrate is a flexible copper substrate (See [0099]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cocuzza as applied to claim 11 above, and further in view of Shantha et al. (US Pub No. 2012/0018418).
Regarding claim 15, Cocuzza does not teach each of the modules are electrically connected to a power supply, where +V side has greater voltage than -V side, such that heat is pumped from the insulating pixel plate to the insulator heat sink pink to cool the insulating pixel plate and depositing the heat in the insulator heat sink plate.  
Shantha teaches each of the modules are electrically connected to a power supply, where +V side has greater voltage than -V side, such that heat is pumped from the insulating pixel plate to the insulator heat sink pink to cool the insulating pixel plate and depositing the heat in the insulator heat sink plate (See abstract, [0003], and [0024]).

Regarding claim 16, Cocuzza does not explicitly teach when polarity is reversed, heat is pumped from the insulator heat sink plate to the insulating pixel plate to heat the insulating pixel plate using the heat drawn from insulator heat sink plate.  
Shantha teaches when polarity is reversed, heat is pumped from the insulator heat sink plate to the insulating pixel plate to heat the insulating pixel plate using the heat drawn from insulator heat sink plate (See abstract, [0003], and [0024]).
Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cocuzza and Gallo as applied to claims 1 and 11 above, and further in view of Cronn et al. (US Pub No. 2015/0083705).
Regarding claims 8 and 17, Cocuzza does not explicitly teach a thin, flexible membrane on top of the thermal pixel plates to seal the module against sweat, oil, dust, etc., from the user or user’s environment.
Cronn teaches a thin, flexible membrane on top of the thermal pixel plates to seal the module against sweat, oil, dust, etc., from the user or user’s environment (See [0043]-[0044]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Cocuzza’s device to include Cronn’s membrane for an energy efficient and durable device. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 9, Cocuzza does not explicitly teach temperature control of individual pixel plates is controlled using a fixed magnitude of current, with directional control and pulse width modulation.
Cronn teaches temperature control of individual pixel plates is controlled using a fixed magnitude of current, with directional control and pulse width modulation (See [0050]).
Regarding claim 10, Cocuzza does not teach explicitly teach temperature control of individual pixel plates is controlled using a variable magnitude of current (analog control), with direction control.
Cronn teaches temperature control of individual pixel plates is controlled using a variable magnitude of current (analog control), with direction control (See [0050]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (US Pub No. 2005/0284152) and Cocuzza et al. (US Pub No. 2016/0300462).
Regarding claim 20, Christiansen teaches thermal conductive substrate configured to create a thermal pattern, comprising:
controlled thermal modules, each of which comprise a plurality of thermoelectric elements sandwiched between a pixel plate and an insulator heat sink plate (See Abstract, Fig. 5 and [0024]), wherein
each of the plurality of thermoelectric elements are configured to be heated or cooled depending on current flow to create a two-dimensional thermal pattern discernable by a user (See Abstract, Fig. 5 and [0024]).
Christiansen does not teach an array of individually controlled thermal modules.
Cocuzza teaches an array of individually controlled thermal modules (See Fig. 4-6 and [0046]-[0047]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Christiansen’s device to include Cocuzza’s array to provide more precise and time based alerts. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683